Title: James Madison: Original Will, and Codicil of April 19, 1835, 15 April 1835
From: Madison, James
To: 


                        I James Madison of Orange county do make this my last Will and testament, hereby revoking all Wills by me
                            heretofore made.
                        I devise to my dear Wife during her life, the tract of land whereon I live, as now held by me, except as herein otherwise
                            devised; and if she shall pay the sum of nine thousand dollars within three years after my death, to be distributed as
                            herein after directed, then I devise the same land to her in fee simple. If my wife shall not pay the said sum of money
                            within the period before mentioned, then and in that case it is my Will and I hereby direct that at her death the
                            land shall be sold for cash or on credit as may be deemed most for the interest of those entitled to the proceeds
                            thereof. If my Wife shall pay the said sum of money, within the time before specified, as aforesaid, so as to become
                            entitled to the fee simple in the said land, then I bequeath the said sum of money to be equally divided between all my
                            nephews and Nieces which shall at that time be living, and in case of any of them being dead leaving issue at that time
                            living, then such issue shall take the place of its or their deceased parent. It is my further Will that in case my Wife
                            shall not pay the said sum of money within the time before named, and it shall therefore be necessary to sell the said
                            land at her death as before directed, then after deducting the twentieth part of the purchase money of the said land
                            which deducted part I hereby empower my Wife to dispose of by her Will, I bequeath the residue of the purchase money, and
                            in case of her dying without having disposed of such deducted part by her Will I bequeath the whole, of the purchase money
                            of the said land to my nephews and nieces or the issues of such of them as may be dead, in the manner before directed in
                            regard to the money to be paid by her in case she shall pay the same.
                        I devise my grist Mill with the land attached thereto to my Wife during her life, and I hereby direct the
                            same to be sold at her death and the purchase money to be divided as before directed in regard to the proceeds of the
                            tract whereon I live.
                        I devise to my Niece Nelly C. Willis and her heirs the lot of land lying in Orange county, purchased of
                            Boswell Thornton on which is a limestone quarry, and also my interest in a tract of land lying in Louisa county, reputed
                            to contain two hundred acres and not far from the said limestone quarry.
                        I devise my house and lot or lots in the city of Washington to my beloved wife and her heirs.
                        I give and bequeath my ownership in the negroes and people of colour held by me to my dear Wife, but it is my
                            desire that none of them should be sold without his or her consent or in the case of their misbehaviour; except that
                            infant children may be sold with their Parent who consents for them to be sold with him or her, and who consents to be
                            sold.
                        I give all my personal estate of every description, ornamental as well as useful, except as herein after
                            otherwise given, to my dear Wife; And I also give to her all my manuscript papers, having entire confidence in her
                            discreet and proper use of them, but subject to the qualification in the succeeding clauses.
                        Considering the peculiarity and magnitude of the occasion which produced the Convention at Philadelphia in
                            1787, the Characters who composed it, the Constitution which resulted from their deliberations, its effects during a
                            trial of so many years on the prosperity of the people living under it, and the interest it has inspired among the
                            friends of free Government, it is not an unreasonable inference that a careful and extended report of the
                            proceedings and discussions of that body, which were with closed doors, by a member who was constant in his
                            attendance, will be particularly gratifying to the people of the United States, and to all who take an interest in the
                            progress of political science and the cause of true liberty, It is my desire that the Report as made by me should be
                            published under her authority and direction, and as the publication may yield a considerable amount beyond the necessary
                            expenses thereof; I give the net proceeds thereof to my Wife charged with the following legacies to be paid
                            out of that fund only—first I give to Ralph Randolph Gurley Secretary of the American Colonization Society to
                            his executors and administrators the sum of two thousand dollars, in trust nevertheless that he shall appropriate the same
                            to the use and purposes of the said Society whether the same be incorporated by law or not.
                        I give fifteen hundred dollars to the University of Virginia, one thousand dollars to the College of Nassau
                            Hall at Princeton, New Jersey, and one thousand dollars to the College at Uniontown Pensylvania, for the benefit of their
                            respective libraries; and it is my Will that if the said fund should not be sufficient to pay the whole of the three last
                            legacies that they abate in proportion.
                        I further direct that there be paid out of the same fund to the guardian of the three sons of my deceased
                            Nephew Robert L. Madison the sum of three thousand dollars to be applied to their education in such proportions as their
                            guardian may think right. I also give out of the same fund to my Nephew Ambrose Madison two thousand dollars to be applied
                            by him to the education of his sons in such proportions as he may think right, and I also give out of the same fund the
                            sum of five hundred dollars to each of the daughters of my deceased Niece Nelly Baldwin, and if the said fund shall not be
                            sufficient to pay the whole of the legacies for the educations of my great Nephews as aforesaid and the said legacies to
                            my great Nieces then they are to abate in proportion.
                        I give to the University of Virginia all that portion of my Library of which it has not copies of the same
                            editions, and which may be thought by the Board of Visitors not unworthy of a place in its Library, reserving to my wife
                            the right first to select such particular books & pamphlets as she shall choose not exceeding three hundred
                            volumes.
                        In consideration of the particular and valuable aids received from my brother in law John C. Payne and the
                            affection which I bear him I devise to him and his heirs two hundred and forty acres of land on which he lives including
                            the improvements, on some of which he has bestowed considerable expense, to be laid off adjoining the lands of Reuben
                            & James Newman in a convenient form for a farm so as to include woodland and by the said Mr. Newmans.
                        I bequeath to my Stepson John Payne Todd the case of Medals presented me by my friend George W Erving, and
                            the walking staff made from a timber of the Frigate Constitution and presented me by Commodore Elliot her present
                            commander.
                        I desire the gold mounted walking staff bequeathed to me by my late friend Thomas Jefferson be delivered to
                            Thomas J. Randolph as well in testimony of the esteem I have for him as from the knowledge I have of the place he held in
                            the affections of his Grandfather.
                        To remove every doubt of what is meant by the terms of tract of land whereon I live, I here declare it to
                            comprehend all land owned by me and not herein otherwise devised away.
                        I hereby appoint my dear Wife to be sole executrix of this my Will and desire that she may not be required to
                            give security for the execution thereof and that my estate be not appraised. In testimony hereof I have this
                            fifteenth day of April one thousand eight hundred and thirty five signed, sealed, published and declared this to be my
                            last Will & Testament. We have signed presence of the testator and of each other
                        
									
										James Madison
                           
									
										Robert Taylor
                           
									
										Reuben Newman Senor
                           
									
										Reuben Newman Jun:
                           
									
										Sims Brockerman
                           																																				
                        
								
                        I James Madison do anex this Codicil to my last will as above & to be taken as part thereof. It is
                            my Will that the nine thousand dollars to be paid by my wife and distributed among my Nephews & nieces may be paid
                            into the Bank of Virginia, or into the Circuit superior Court of Chancery for Orange, within three years after my death.
                        I direct that the proceeds from the sale of my Grist Mill & the land anexed sold at the death of my
                            Wife shall be paid to Ralph Randolph Gurley Secretary of the American Colonization Society, and to his Executors &
                            administrators, in trust and for the purposes of the said Society, whether the same be incorporated by law or not.
                        This Codicil is written wholly by and signed with my own hand, this nineteenth day of April 1835.
                        
																
                    
                            
                                James Madison
                        